 

rN THE UNITED sTATEs DISTRICT CoURT APR 2 5 2019
FoR THE DIsTRICT oF MoNTANA cum us mm court

HELENA DIVIsION °‘S*";=,,‘,<S;'o“g;;mana
MICHAEL w. HUNTER, CV 19-00074-M-DLC-JCL
Plaimiff,
VS° ORDER
JOHN JOHNSTON,
Defendant.

 

 

Plaintif`f` Michael Hunter, a prisoner proceeding without counsel, has filed a
pleading which the Court has construed as a proposed Complaint (Doc. 1). Mr.
Hunter alleges that United States Magistrate Judge Johnston misrepresented
himself and does not have the legal authority to require Mr. Hunter to provide a
copy of his account statement. This matter will be dismissed based upon judicial
immunity.

The Court assumes Mr. Hunter is referring to Judge Johnston’s April 8,
2019 Order (Doc. 4) in Civil Action No. l9-cv-00022-H-BMM-JTJ. In that case,
Mr. Hunter filed a Complaint and an Affidavit of Inability to Pay Filing Fees and
Other Costs but he did not submit an account statement with his filings. In the
April 8, 2019 Order, Judge Johnston correctly indicated that 28 U.S.C. §

1915(a)(2) requires that a prisoner seeking to proceed in forma pauperis must

l

submit an account statement. Judge Johnston therefore required Mr. Hunter to
submit a certified copy of his prison trust account.

Judges are absolutely immune from suit for judicial actions taken by them in
the course of their official duties in connection with a case, unless the judge acts
outside the judge’s judicial capacity or in the complete absence of all jurisdiction
Mz‘reles v. Waco, 502 U.S. 9, 11-12 (1991). For purposes of judicial immunity,
“[a] clear absence of all jurisdiction means a clear lack of subject matter
jurisdiction.” Mullis v. United States Bankruptcy Court, 828 F.2d 1385, 1389 (9th
Cir. 1987) cert. denied, 486 U.S. 1040 (1988). The Supreme Court has held that
as long as a judge has jurisdiction to perform the “general act” in question, he or
she is immune “however erroneous the act may have been, . . . however injurious
in its consequences it may have proved to the plaintiff” and irrespective of the
judge’s motivation. Cleavinger v. Saxner, 474 U.S. 193, 199-200 (1985).

28 U.S.C. § l915(a)(2) provides:

A prisoner seeking to bring a civil action or appeal a judgment in a

civil action or proceeding without prepayment of fees or security

therefor, in addition to filing the affidavit filed under paragraph (l),

shall submit a certified copy of the trust fund account statement (or

institutional equivalent) for the prisoner for the 6-month period

immediately preceding the filing of the complaint or notice of appeal,

obtained from the appropriate official of each prison at which the
prisoner is or was confined

Pursuant to this statute, United States Magistrate Judge Johnston has subject
matter jurisdiction to require Mr. Hunter to provide a copy of` his prison account
statement as Mr. Hunter is a prisoner seeking to proceed in forma pauperis
Accordingly, Judge .Tohnston is entitled to judicial immunity and this matter will
be dismissed

Based upon the foregoing, the Court issues the following:

ORDER

1. This matter is DISMISSED based upon judicial immunity.

2. The Clerk of Court is directed to close this matter and enter judgment in
favor of Defendant pursuant to Rule 58 of the Federal Rules of Civil Procedure.

3. The Clerk of Court is directed to have the docket reflect that this
dismissal counts as a strike pursuant to 28 U.S.C. § l915(g). Mr. Hunter’s claims

are patently frivolous and judicial immunity is plainly applicable

L%me

Dana L. Christensen, Chief Judge
United States District Court

DATED this 29**" day ar Aprii, 201

